THIGPEN, Judge.
This is an appeal from the dismissal of an independent action seeking to set aside a consent judgment entered in a workmen’s compensation case.
In September 1988, Norman Haynes filed a complaint against Saunders Carrier, Inc., seeking workmen’s compensation benefits. In February 1991, the court entered a consent judgment awarding Haynes $25,000. In September 1993, Haynes filed an action, seeking to set aside the consent judgment. He alleged, inter alia, that he had been suffering from severe mental problems when the consent judgment was entered, that the attorneys had known of his condition, and that, therefore, a fraud had been committed upon the court. The trial court dismissed the action; hence, this appeal.
Haynes argues on appeal that this action was an independent action filed pursuant to Rule 60(b), A.R.Civ.P., and that the trial court erred in dismissing it.
Ala.Code 1975, § 25-5-56, provides that a settlement may be vacated for fraud, upon application to the court made not later than six months after the date of the settlement. See Rule 81(a), A.R.Civ.P. Haynes’s action was filed over two years after the consent judgment was entered; therefore, it was untimely. Accordingly, the judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
ROBERTSON, P.J., and YATES, J., concur.